Campbell, Chief Justice,
delivered the opinion of the court:
One of the items claimed in the petition grows out of the fact that the rates applied by the accounting officers were to Montgomery and not to Camp Sheridan, and the plaintiff is entitled to judgment for this item. See Louisville & Nashville Railroad Company case, 59 C. Cls. 886; Louisville & Nashville Railroad Company case, C-136, decided November 8,1926, 62 C. Cls. 786.
(2) Another of the items grows out of the shipments originating at Fort Benjamin Harrison, Indiana, and delivered at Camp Sheridan. The bill as rendered stated the *173rates to be from Indianapolis and not from Fort Benjamin Harrison. The stipulation is that the correct freight charges from Fort Benjamin Harrison to Camp Sheridan, less proper land-grant deductions, are the same as claimed, and therefore plaintiff is entitled to recover on this item. There is no question involved here of the so-called Chaloner & Washburn Tariff No. 2, which is given no consideration in this case.
(3) Another small item was rendered at full tariff rates to Camp Sheridan, and the plaintiff is entitled to recover thereunder.
Plaintiff is entitled to a judgment for the three items shown in the conclusion. And it is so ordered.
Moss, Judge; Geaham, Judge; Hay, Judge; and Booth, Judge, concur.